Citation Nr: 1114912	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  11-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in St. Petersburg, Florida, which, in relevant part, denied service connection for bilateral hearing loss.  


FINDING OF FACT

The Veteran's bilateral hearing loss was not present during service, was not manifest to a compensable degree within one year of separation, and is not related to any incident of service including work as an aircraft mechanic.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In the present appeal, a letter furnished to the Veteran in August, 2009 (prior to initial adjudication of the Veteran's claim) fully satisfied these duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Veteran was afforded a VA audiological examination in December 2009 to obtain an opinion as to whether his bilateral hearing loss was the result of inservice noise exposure as an aircraft mechanic.  The claims file was sent for an addendum opinion.  While the December 2009 opinion was offered based on incomplete information, the February 2010 addendum opinion was rendered by a medical professional following a thorough review of the claims file, including the examination report and the Veteran's service and post-service treatment records.  The examiner obtained an accurate history and considered to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has a bilateral hearing loss disability as a result of inservice noise exposure while working as an aircraft mechanic.  For the reasons that follow, the Board concludes that service connection for bilateral hearing loss is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran contends that he has hearing loss which he feels are due to noise exposure in service.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

At the VA audiological examination conducted in December 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
35
LEFT
10
10
30
35
40

Speech recognition was 94 percent in the right ear and 96 percent in the left.  Clearly, these audiological test results reflect a bilateral hearing loss disability for VA purposes.  See Hensley, supra, & 38 C.F.R. § 3.385.  

The Veteran contends that he had noise exposure during service, while working as an aircraft mechanic.  He reports that he worked on multiengine aircraft without hearing protection.  The Veteran's service personnel records show that he served as an aircraft mechanic.  Noise exposure is consistent with the conditions of service as an aircraft mechanic.  [Indeed, by the March 2010 rating action, the RO granted service connection for tinnitus and, in so doing, conceded the Veteran's inservice exposure to acoustic trauma as a result of his duties as an airplane repairman.]  Accordingly, the Board finds that the Veteran was exposure to acoustic trauma during his active duty.  38 U.S.C.A. § 1154(a).

At entry to service in October 1965, the Veteran underwent an authorized audiological evaluation.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures to the left of the parentheses in each column.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in the parentheses in each column.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, with the exception of 15 decibels added at 500 Hertz and 5 decibels added at 4000 Hertz.  The October 1965 entrance examination, therefore, showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-10(0)
-5(5)
10(15)
LEFT
0(15)
-5(5)
0(10)
0(10)
-5(0)

At separation from service in October 1968, the appellant underwent an authorized audiological evaluation.  The results are listed as having been reported in ASA units.  Those are the figures to the left of the parentheses in each column.  The Board has converted these results for comparison purposes ISO-ANSI units.  The converted puretone thresholds, in decibels, are represented by the figures in the parentheses in each column as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
-5(0)
LEFT
0(15)
0(10)
0(10)
0(10)
0(5)

Speech recognition ability was not tested at either examination.

While these results show a slight shift in the hearing acuity ranges, the findings continue to reflect normal hearing in both ears, in all ranges, at separation.  See Hensley.  The Board notes that the Veteran was also tested at the 6000 Hz level at entry and separation.  The unconverted entry scores were 5 in the right and zero in the left.  At separation, the unconverted scores were 15 in the right and 20 on the left.  While the Veteran may indeed have had some hearing shift following service, this shift is outside the ranges used by VA to determine disability and does not necessarily lead to a chronic disability.  Furthermore, the Veteran completed a report of medical history at separation in which he denied suffering from hearing loss.

The Veteran has made a series of statements in support of his claim.  Specifically, in his July 2009 formal claim for service connection, the Veteran indicated that he did not undergo a physical examination at service separation.  In his May 2010 Notice of Disagreement, he described his in-service duties and noted that at separation he was not provided with adequate audiometric testing.  He reported that a medic simply asked if the Veteran could hear him.  As the Veteran provided a positive response, he was processed out of the service.  

With respect to the Veteran's contentions that his bilateral hearing loss is a result of inservice noise exposure, the Board observes that lay evidence can be competent and sufficient to establish the elements of service connection, including nexus between an inservice event, injury, or disease and a current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that the Veteran's lay statements in the present case are outweighed by the recorded audiometry test at separation.  While the Veteran insists that an accurate test did not occur, one is clearly recorded in his records.  This contemporaneous examination is a far better gauge of the Veteran's hearing acuity at separation than his recollection forty years after the fact.  Additionally, the Board acknowledges that the Veteran is competent to give evidence about what he experiences, for example, loud noise exposure and tinnitus since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, to the extent that the Veteran offers a lay nexus opinion relating his bilateral hearing loss to service, the Board finds that he is not competent to offer such an opinion.  

Also, to the extent that the Veteran offers lay evidence of continuity of symptomatology since service, the Board finds that the separation examination outweighs the Veteran's statements and finds that he did not have a bilateral hearing loss disability at separation.  Of further significance to the Board in this matter are the facts that the Veteran, who was discharged from active duty in November 1968, did not file his claim for service connection for hearing loss until July 2009 and that the first objective evidence of the presence of a hearing loss disability is dated in December 2009, when he underwent the VA audiological evaluation.  

Furthermore, the RO sent the Veteran for a VA audiological examination in December 2009 and sent his records for a follow-up opinion to determine if his current complaints of hearing loss were related to service.  Following an interview and examination of the Veteran and audiometry testing, the examiner concluded that his hearing loss and tinnitus were not at least as likely as not related to service.  The examiner noted, however, that the Veteran's claims file had not been provided and that the opinion was solely on the basis of the Veteran's complaints and history.  

Thus, the RO sent the claims file to another VA audiologist who rendered an addendum opinion in February 2010.  That audiologist pointed to the normal separation audiometric results as the primary reason for the hearing loss being unrelated to service.  The audiologist noted the shift in hearing acuity at the 6000 Hz level.  A review of medical literature showed that the Institute of Medicine concluded there was no scientific evidence to support delayed onset of noise induced hearing loss.  The audiologist found that the lack of damage at separation and the medical literature made the disorder not at least as likely as not related to inservice noise exposure.

The Board finds that the evidence against a nexus of hearing loss to service outweighs the evidence in favor of such an association.  The Veteran had normal hearing at separation and in fact denied hearing loss at that time.  While there is some shift in his hearing during service, such a change is not necessarily the cause of his current disabilities.  The Board recognizes that the Veteran is competent to report the noise associated with working on multiengine aircraft, but that also is not enough to establish a nexus between noise exposure and his current disability.  The February 2010 opinion is competent, based on the facts of record, including service treatment records and the report of the 2009 interview and examination, and offers a rationale as to why the bilateral hearing loss disorder is unrelated to service.  Thus, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's current hearing loss and any incident of service, including noise to which he was exposed while working as an aircraft mechanic.  Service connection on a direct basis must be denied.  Hensley and Hickson, supra.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including sensorineural hearing loss) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's hearing loss was not shown for decades after service.  The Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


